Cabell, J.
delivered the opinion of the court—That all the counts in the declaration were good, and consequently the demurrer was rightly overruled : and that the exception made by the appellant to the covenant as evidence, was also properly overruled. It was the very covenant of which profert was made by the plaintiff, and oyer craved by the defendant, and which, therefore, became a part of the declaration. There was no principle, then, on which it could be objected to as evidence in support of the declaration. The judgment must be affirmed.